Citation Nr: 1437502	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In his substantive appeal, the Veteran requested a hearing before a member of the Board, but withdrew his request in August 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss due to noise exposure in service.  In December 2008 the RO denied his claim of entitlement to service connection for bilateral hearing loss on the basis that the evidence of record at that time failed to show the onset of bilateral hearing loss during military service or that his hearing loss was medically determined to be directly and proportionally caused by noise exposure during service.

In July 2011 the Veteran was afforded a VA audiological examination.  He was diagnosed with sensorineural hearing loss.  The examiner (an audiologist) opined that the Veteran's hearing loss is less likely as not due to noise exposure during his military service.  In her rationale to the opinion, she concluded that based upon the available information, the etiology of the Veteran's current hearing loss, due to noise exposure during his military service, cannot be established or ruled out.  The Board finds the VA audiologist has provided an ambiguous opinion with respect to the etiology of the Veteran's bilateral hearing loss.  While on one hand she indicated that his hearing loss was less likely as not due to noise exposure during his military service, she then notes that hearing loss due to noise exposure during service cannot be established or ruled out.  Consequently, the Board finds that the VA audiologist's opinion is not adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Thus, a new opinion is warranted with respect to the Veteran's bilateral hearing loss claim.

In remanding this claim, the Board finds it prudent to mention that when a Veteran is not shown to meet the regulatory requirements for establishing a "disability" for hearing loss at the time of separation from active service, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  In other words, a Veteran need not have had evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 in service, only currently; and service connection may still be warranted if the current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, in providing an opinion as the etiology of any diagnosed hearing loss disability (for VA purposes) the VA examiner should address the theory that the Veteran's hearing loss is related to his conceded in-service military noise exposure on a delayed/latent onset basis under Hensley.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include all records related to hearing loss, from the Loma Linda VA Medical Center, dated since January 2010.

2.  Thereafter, arrange for the Veteran's claims file and a copy of this Remand to be returned to the July 2011 VA audiologist for an addendum opinion.  If any further testing or diagnostic studies are necessary prior to offering an opinion, they should be completed.  

The audiologist is specifically asked to reconcile/explain the statement in the July 2011 VA examination report that the etiology of the "[Veteran's] current hearing loss due to noise exposure during his military service cannot be established or ruled out[,]" in light of the opinion that hearing loss was less likely as not due to noise exposure during his military service.

If the July 2011 VA audiologist is unavailable, schedule the Veteran for another VA audiological examination to determine the nature and etiology of his hearing loss.  All necessary tests and studies should then be conducted.  After a comprehensive review of the claims file and review of this Remand, the examiner (audiologist) should:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's currently diagnosed hearing loss had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include military noise exposure. 

In providing the opinion, either examiner (the July 2011 audiologist or other audiologist) should comment specifically on the effect, if any, of the Veteran's noted military noise exposure on the development of his hearing loss.  Specifically, the Veteran has reported that he was the driver of a 50 mm machine gun and was exposed to loud noise from firing the 50 mm machine gun.  Notably there was an upward shift in his tested thresholds in service (at 2000 and 4000 Hertz).  The examiner must also discuss the likelihood that the Veteran's hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  When the development requested has been completed, the case should be readjudicated by the RO on the basis of additional evidence.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



